OMB APPROVAL OMB Number:3235-0060 Expires: April 30, 2009 Estimated average burden hours per response: 5.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 3, 2008 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23336 95-4302784 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan 48108 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 281-0356 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (02/08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 8.01Other Events. On July 3, 2008, Arotech Corporation (the “Registrant”) publicly disseminated a press release (the “Release”) in respect of the change of the date of the Registrant’s 2008 Annual Meeting from August 13, 2008 to October 27, 2008. A copy of the Release is attached as Exhibit 99.1 hereto.Item 9.01Financial Statements and Exhibits. As described above, the following Exhibits are furnished as part of this Current Report on Form 8-K: Exhibit Number Description 99.1 Press release dated July 3, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AROTECH CORPORATION (Registrant) By: /s/ Robert S. Ehrlich Name: Robert S. Ehrlich Title: Chairman and CEO Dated:July 3,
